Citation Nr: 0717316	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  01-09 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from April 1967 to April 1969, 
and from July 1969 to March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

The veteran testified before the undersigned Acting Veterans 
Law Judge in January 2007.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  The veteran's diagnosis of PTSD has been related to in-
service stressors.

2.  The service department records verify that the veteran's 
unit was involved in combat with the enemy in late 1970 and 
early 1971, at a time when he was assigned there.

3.  There is sufficient verification of credible supporting 
evidence suggestive of an in-service stressor.


CONCLUSION OF LAW

PTSD was incurred in the veteran's period of active duty.  
38 U.S.C.A. §§ 1110, 1154(a), 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2006).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2006).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2006).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for PTSD requires (i) medical evidence 
diagnosing PTSD in accordance with 38 C.F.R. § 4.125, (ii) 
medical evidence establishing a link between current symptoms 
and an in-service stressor, and (iii) credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f) (2006).  

The Veterans Claims Court held that "[w]here it is 
determined, through recognized military citations or other 
supportive evidence, that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service'."  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(d), (f); see 
also Gaines v. West, 11 Vet. App. 113 (1998) (determination 
of whether veteran engaged in combat with enemy is 
particularly significant in PTSD cases).  

Under the regulations, if the "claimed stressor is not 
combat related, a veteran's lay testimony regarding in-
service stressors is insufficient to establish the occurrence 
of the stressor and must be corroborated by 'credible 
supporting evidence'."  Cohen, 10 Vet. App. at 142 (citing 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Doran v. Brown, 
6 Vet. App. 283 (1994)).  

As noted above, service connection for PTSD requires medical 
evidence establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304.  

The veteran contends, in essence, that he is entitled to 
service connection for PTSD. As an initial matter, the Board 
notes that the service medical records reflect no psychiatric 
complaints or treatment.  At the time of military discharge, 
his psychiatric evaluation was normal.  

The veteran filed a claim for PTSD in September 1998.  In a 
November 1998 VA examination, he reported multiple stressors 
regarding his service in Vietnam.  After a mental status 
examination, the diagnosis was PTSD.  An April 2001 VA 
examination also reflected a diagnosis of PTSD.  Therefore, 
the Board finds that the record supports a current diagnosis 
of PTSD.

Next, the veteran's current diagnosis has been related to 
military service.  Significantly, in the November 1998 VA 
examination, the examiner related that the veteran witnessed 
the death of a fellow soldier, participated in patrols, was 
ambushed, and was involved in body counts and body bagging.  
The veteran noted he had two tours in Vietnam.  In the April 
1991 VA examination, he similarly related firefights, saw a 
fellow soldier killed, and stated he was injured in the left 
shoulder by shrapnel.  Therefore, the medical evidence 
establishes that the veteran's current diagnosis of PTSD is 
related to active duty service.

Having determined that the veteran has a current diagnosis of 
PTSD and medical evidence establishing a link between current 
symptoms and an in-service stressor, the Board will consider 
whether there is credible supporting evidence that the 
claimed in-service stressors occurred.  

The Veterans Claims Court has determined that there need not 
be corroboration of every detail, including the veteran's 
personal participation in the claimed stressor.  See Suozzi 
v. Brown, 10 Vet. App. 307 (1997).  In Suozzi, the Veterans 
Claims Court stressed that the veteran cannot be "detached 
and protected from events that affected his company."  More 
recently, the Veterans Claims Court concluded:

[t]he veteran . . . submitted his unit 
log and unit records . . . , independent 
descriptions of rocket attacks his unit 
experienced . . . , which would, when 
viewed in the light most favorable to the 
veteran, objectively corroborate his 
claim of having experienced rocket 
attacks . . . Although the unit records 
do not specifically state that the 
veteran was present during the rocket 
attacks, the fact that he was stationed 
with a unit that was present while such 
attacks occurred would strongly suggest 
that he was, in fact, exposed to the 
attacks.

See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002).

In this case, the veteran has reported various incidents as 
stressors while serving with 108th Artillery Group, Battery 
F, 26th Artillery (Btry F, 26th Arty) in Dung Ha, including 
loss of friends in combat, engaging in firefights, 
encountering resistance from the enemy, and being injured 
with shrapnel.  

On the issue of whether the veteran had one or two tours in 
Vietnam, the service personnel records show only one tour 
from August 1970 to July 1971.  This is confirmed by a DD-214 
reflecting 1 year and 11 months of foreign service between 
the period of July 1969 to March 1972.  

However, a separate DD-214 showing service between April 1967 
to April 1969 also notes 8 months of foreign service.  He was 
also awarded the Viet Nam Campaign Medal, the Viet Nam 
Service Medal, and 1 Overseas Bar.  This indicates that the 
veteran did, in fact, have an initial tour in Vietnam at some 
point between April 1967 and April 1969.  At the hearing 
before the Board, the veteran recalled that he first went to 
Vietnam in May 1968.

However, service personnel records associated with the claims 
file do not pre-date July 1969.  This indicates that there 
may be additional personnel records available.  Given the 
favorable outcome to the veteran, there is no need to remand 
for an attempt to associate additional records with the file.

Nonetheless, the personnel records reflect that the veteran 
was attached to Btry F, 26th Arty as a cook from August 1970 
to July 1971.  A response from the U.S. Army and Joint 
Services Records Research Center (JSRRC) (formerly the U.S. 
Armed Service Center for Research of Unit Records (USASCRUR)) 
dated in February 2001 provided records from the 108th 
Artillery Group, the higher headquarters of Btry F, 26th 
Arty.  

In the cover correspondence, the JSRRC noted an enemy attack 
at Dong Ha in February 1971 and indicated that Dong Ha was 
the main base camp location for Btry F, 26th Atry at the time 
of the attack.  The document also indicates reconnaissance-
in-force and saturation ambush operations beginning in July 
1970 in, among other places, the Dong Ha district.  Further, 
beginning in January 1971, massive artillery barrage and 
numerous air strikes were undertaken in an attempt to 
interdict the Ho Chi Minh Trail with what was described as 
increasingly bitter fighting.

As to the issue of the fellow soldier identified by the 
veteran to have been killed, this is not verified by the 
JSRRC report.  However, it appears that only the period from 
August 1970 to July 1971 was reviewed.  The veteran has 
consistently maintained that this soldier (whose name was 
given as Deitz, Dietz, or Detz) 
was killed during his first period of service in Vietnam, 
which he recalled at the hearing before the Board started in 
May 1968.  However, a review of the public records do not 
show any spelling of that name as a confirmed death from May 
1968 to January 1969 (a period of 8 months).

Nonetheless, in this case, the service department records 
verify that the veteran was a member of the Btry F, 26th Atry 
in early 1971 during a period of heavy fighting.  While the 
veteran's statements as to his participation in combat or 
being wounded in action cannot be directly confirmed, the 
Board finds that this evidence establishes sufficient 
verification of his alleged personal exposure to stressful 
events during military service.  See Pentecost, 16 Vet. 
App. at 128.  Significantly, the report of his stressors is 
consistent with the circumstances of service.  See 
38 U.S.C.A. § 1154(a).  

Based on the evidence verified by the service department 
records, and given the current diagnosis of PTSD, which has 
been medically linked to military service, with stressors 
consistent with service, the Board finds that the evidence is 
sufficient to corroborate that the stressors actually 
occurred.

In sum, the record shows a diagnosis of PTSD, medical 
evidence establishing a link between current symptoms and in-
service stressors, and evidence consistent with combat 
stressors.  For those reasons, service connection for PTSD is 
granted.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in April 2001.

Inasmuch as the Board granted service connection for PTSD, 
the veteran will not be prejudiced by the Board's decision 
even if the notice and duty to assist provisions contained in 
the law have not been completely satisfied.  Therefore, the 
Board finds the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled to the extent necessary.  


ORDER

Service connection for PTSD is granted.



____________________________________________
L. A. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


